NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                        MARCELLINA D., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, A.D., Appellees.

                             No. 1 CA-JV 19-0067
                              FILED 9-5-2019


           Appeal from the Superior Court in Maricopa County
                             No. JD30088
               The Honorable Randall H. Warner, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Sandra L. Nahigian
Counsel for Appellee DCS
                     MARCELLINA D. v. DCS, A.D.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Maria Elena Cruz joined.


C A T T A N I, Judge:

¶1            Marcellina D. (“Mother”) appeals from the superior court’s
order severing her parental rights as to her son A.D. For reasons that
follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother’s parental rights as to three other children (the
“Children”) were terminated in a 2017 proceeding. That ruling is not at
issue here, but the facts underlying that case are relevant to the instant
appeal because the grounds for severance are circumstances that mirror
those of the prior proceeding and thus provided a basis for the more recent
severance under A.R.S. § 8-533(B)(10) (prior termination for the same cause
within the preceding two years).

¶3             In the 2017 proceeding, Mother’s parental rights as to the
Children were terminated based on 9 and 15 months’ out-of-home
placement. See A.R.S. § 8-533(B)(8)(a), (c). The superior court found that
Mother had significantly neglected the Children before the Department of
Child Safety (“DCS”) intervened. The Children had multiple medical and
dental issues, including tooth decay, abscesses, and infections. One child
had a cast on her leg for over six months, and when Mother finally took her
to the hospital complaining that the cast smelled, doctors discovered that
the child’s calf had atrophied and her skin was thinning, placing her at a
high risk of infection.

¶4            Despite the significant negative effect of the neglect, Mother
did not make behavioral changes. The superior court noted in the 2017
proceedings that “Mother was not fully engaged, had not fully participated
in services, continued to be defensive, was not taking any responsibility,
and was not making progress toward remediation.” The court was
especially concerned that, notwithstanding the Children being in DCS care
for more than two and a half years, Mother did not understand how her
behavior harmed the Children. Based on Mother’s continued lack of insight



                                     2
                      MARCELLINA D. v. DCS, A.D.
                         Decision of the Court

and negligible progress, the court terminated Mother’s parental rights as to
the Children.

¶5            A.D. was born six months later. Shortly thereafter, DCS
learned that Mother had obtained only minimal prenatal care for A.D. She
was unemployed and had no source of income, and she was living in a
shelter, unable to provide for A.D.’s needs.

¶6            DCS took A.D. into care and initiated dependency
proceedings. In September 2018, the superior court found A.D. dependent
as to Mother, and DCS moved to terminate Mother’s parental rights.

¶7           In February 2019, the superior court conducted a termination
adjudication hearing. The superior court severed Mother’s parental rights,
finding grounds for severance based on the prior termination within the
preceding two years and also finding that severance would be in A.D.’s best
interests. Mother timely appealed, and we have jurisdiction under A.R.S. §
8-235(A).

                               DISCUSSION

¶8           Mother argues that the superior court’s finding of grounds for
severance was not supported by substantial evidence. She does not
challenge the superior court’s finding that termination was in A.D.’s best
interests.

¶9             Termination of parental rights requires clear and convincing
evidence of a statutory ground set forth in A.R.S. § 8-533(B) and proof by a
preponderance of the evidence that termination is in the best interests of the
child. Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 149–50, ¶ 8 (2018). We
review the superior court’s severance ruling for an abuse of discretion.
Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). We
do not reweigh the evidence on appeal, Maricopa Cty. Juv. Action No. JV-
132905, 186 Ariz. 607, 609 (App. 1996), and we accept the superior court’s
factual findings unless clearly erroneous. Seth M. v. Arienne M., 245 Ariz.
245, 247, ¶ 7 (App. 2018).

¶10          Under A.R.S. § 8-533(B)(10), parental rights may be
terminated when “the parent has had parental rights to another child
terminated within the preceding two years for the same cause and is
currently unable to discharge parental responsibilities due to the same
cause.” The “same cause” is the factual cause that led to the prior
termination, not necessarily the statutory ground on which it was based.
See Mary Lou C., 207 Ariz. at 48, ¶ 11.


                                      3
                     MARCELLINA D. v. DCS, A.D.
                        Decision of the Court

¶11           Here, as in the previous termination proceeding, Mother
failed to understand the risk of harm posed by her neglect, and she did not
engage in services or take responsibility for the circumstances leading to
A.D. being placed in care. Mother’s behavior mirrored her actions during
the previous dependency proceeding, in which she refused to take
responsibility for her situation and lacked insight into how her actions
affected the Children.

¶12            Mother delayed attending counseling for several months,
then attended only 6 counseling sessions. Mother’s therapist noted that
Mother maintained that she could care for A.D. and that DCS oversight was
unnecessary. But although Mother set several treatment goals, she was
resistant to treatment and made “no change” toward achieving those goals.
The psychologist who conducted Mother’s psychological evaluation for the
previous severance hearing similarly expressed concern about Mother’s
lack of engagement and progress, testifying that Mother had continued her
pattern of failing to complete services.

¶13          Mother testified that she did not know why A.D. came into
DCS care or why her parental rights had been terminated as to the Children.
She was unaware that the Children came into DCS care suffering from tooth
decay, abscesses, and infection. She indicated that she was unsure how
many counseling sessions she had attended and could not adequately
explain why she stopped attending counseling.

¶14           As in the Children’s dependency proceeding, Mother’s
inability to make necessary behavioral changes and take accountability for
her actions placed A.D. in jeopardy of neglect. Accordingly, the superior
court did not err by severing Mother’s parental rights based on the same
concerns underlying the prior termination proceedings.

                             CONCLUSION

¶15          For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA



                                       4